United States Court of Appeals
                                                              Fifth Circuit
                                                           F I L E D
                  UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit               March 11, 2005

                                                       Charles R. Fulbruge III
                                                               Clerk
                           No. 04-60469




                           LAURO AGUIRRE

                                                         Petitioner


                              VERSUS


                 UNITED STATES PAROLE COMMISSION


                                                         Respondent



               Petition for Review of Order by the
                  United States Parole Commission
                            (40889-180)



Before DAVIS, SMITH and DeMOSS, Circuit Judges.

PER CURIAM:*

      The Parole Commission did not clearly err in its factual

determinations that this homicide was intentional and not committed

in the heat of passion.   Under these facts the commission did not

err in concluding that the most analogous United States crime to

the Mexican crime of simple murder was second degree murder.       The


  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
findings of the Commission which were in turn gleaned from the

record of the Mexican trial that particularly supported its factual

determinations were: 1)a considerable delay ensued from the time of

the physical encounter between the defendant and the bartenders in

the “Peanuts and Beer” bar; 2)uncontradicted evidence that the

defendant   executed   a   u-turn   with   his   automobile,   turned   his

headlights on, crossed over into the opposing lane of travel at a

high rate of speed and struck the victim.

     AFFIRMED.




                                     2